
	
		II
		111th CONGRESS
		1st Session
		S. 1331
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to index for inflation the payment rate for payments under the milk income loss
		  contract program.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Fairness Act of
			 2009.
		2.Milk income loss
			 contract programSection
			 1506(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773(d)) is
			 amended—
			(1)in the subsection
			 heading, by inserting and
			 inflation after feed prices;
			(2)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively,
			 and indenting appropriately;
			(3)by inserting
			 after the subsection heading the following:
				
					(1)Feed
				prices
					;
				and
			(4)by adding at the
			 end the following:
				
					(2)InflationEffective
				on the first day of the first month beginning after the date of enactment of
				the Dairy Fairness Act of 2009
				and each year thereafter, the amount specified in subsection (c)(2)(A) used to
				determine the payment rate for a month shall be adjusted to reflect changes for
				the 12-month period ending on the most recent date for which data are available
				in the Consumer Price Index for All Urban Consumers published by the Bureau of
				Labor Statistics of the Department of
				Labor.
					.
			
